Response to Amendment
	This communication is in response to the amendment filed on 1/10/2022.  Claims 1, 5, and 8 are amended, and Claims 1-10 are pending.

Claim Rejections - 35 USC § 112
	The rejections of Claims 5-10 under 35 USC § 112(a) are withdrawn based on the amendments submitted on 1/10/2022.
	Regarding independent Claim 5, the amended Claim feature “calculate an energy distribution in the energy system based on the frequency of each pulse generating device and a natural frequency of the tubular” is deemed to be enabled under 35 USC § 112(a).
	Regarding independent Claim 8, the amended Claim feature “calculate an energy distribution in the energy system based on the frequency of each pulse generating device and a natural frequency of the tubular” is deemed to be enabled under 35 USC § 112(a).

Claim Rejections - 35 USC § 101
	The rejections of Claims 8-10 under 35 USC § 101 are withdrawn based on the amendments submitted on 1/10/2022.  Regarding independent Claim 8, the Claim feature “wherein the location of at least one of the pulse generating devices on the tubular is adjusted until the amount of energy introduced into the energy system is determined to be less than the amount of energy dissipated from the energy system” is 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the claim features “comparing a natural frequency of a tubular with a frequency of each of at least two pulse generating devices positioned adjacent each other on the tubular, the tubular and the at least two pulse generating devices constituting an energy system; adjusting the frequency of at least one of the at least two pulse generating devices when the frequency is equal to the natural frequency of the tubular and thereby obtaining an adjusted frequency different from the natural frequency; calculating an energy distribution in the energy system based on the natural frequency and the adjusted frequency of the at least one of the at least two pulse generating devices; and determining a new location on the tubular for positioning one or more of the at least two pulse generating devices such that an amount of energy introduced into the energy system is less than an amount of energy dissipated from the energy system” were not found in the prior art.  Claims 2-4 are allowed due to their dependence on Claim 1.
Regarding Claim 5, the Claim features “a tubular having at least two pulse generating devices positioned on the tubular axially adjacent to each other, the tubular and the at least two pulse generating devices constituting an energy system; a computer system including a processor and a non-transitory computer readable medium 
Regarding Claim 8, the Claim features “receive data including a frequency of each pulse generating device of at least two pulse generating devices coupled adjacent to each other on a tubular and a location of each pulse 3Attorney/Docket No. 7523.2014US01 Customer No. 000027683 generating device on the tubular, the tubular and the at least two pulse generating devices constituting an energy system; calculate an energy distribution in the energy system based on the frequency of each pulse generating device and a natural frequency of the tubular; and determine whether an amount of energy introduced into the energy system is less than an amount of energy dissipated from the energy system, based on the calculated energy distribution, wherein the location of at least one of the pulse generating devices on the tubular is adjusted until the amount of energy introduced into the energy system is determined to be less than the amount of energy dissipated from the energy system” were not found in the prior art.  Claims 9-10 are allowed due to their dependence on Claim 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863               

/NATALIE HULS/Primary Examiner, Art Unit 2863